USDC IN/ND case 2:18-cr-00033-PPS-JEM document 107 filed 11/26/19 page 1 of 1


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION

UNITED STATES OF AMERICA,               )
                                        )
      Plaintiff,                        )
                                        )
             v.                         )     CAUSE NO. 2:18CR33-PPS
                                        )
SAMANTHA ELHASSANI,                     )
                                        )
      Defendant.                        )

                                       ORDER

      On November25, 2019, defendant Samantha Elhassani entered a plea of guilty to

an information in Cause No. 2:19CR159-PPS. The underlying Plea Agreement

contemplates that after sentencing in the new case, the government will move to

dismiss the Superseding Indictment pending in this matter.

      ACCORDINGLY:

      The January 6, 2020 trial setting and the December 5, 2019 CIPA Section 5 hearing

are VACATED.

      The government’s First Motion in Limine to Exclude Evidence [DE 96] is

DENIED WITHOUT PREJUDICE.

      All pretrial filing and CIPA notice deadlines [see DE 98, 103] are VACATED.

      SO ORDERED this 26th day of November, 2019.

                                               /s/ Philip P. Simon
                                              United States District Court Judge
